                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                      CRIMINAL ACTION NO. 3:94-CR-00030-FDW


 UNITED STATES OF AMERICA,


    v.                                                          ORDER

 CHALMERS LAVETTE
 HENDRICKS,

                Defendant.


         THIS MATTER is before the Court on Defendant’s pro se motion for compassionate

release and home confinement under to 18 U.S.C. § 3582(c)(1)(A). (Doc. No. 226). For the

reasons that follow, the motion is DENIED WITHOUT PREJUDICE.

         Defendant filed a motion asking for compassionate release pursuant to 18 U.S.C. §

3582(c)(1)(A). If an inmate has exhausted his or her administrative remedies, the court—in its

discretion—may grant an inmate’s motion for compassionate release if the court: 1) finds

extraordinary and compelling reasons warrant a sentence reduction, and 2) considers the relevant

18 U.S.C. § 3553(a) sentencing factors. 18 U.S.C. § 3582(c)(1)(A); United States v. Kibble, 992

F.3d 326, 331 n.3 (4th Cir. 2021) (per curiam)

         The instant motion, which was filed pro se, provides only minimal information and

identifies “a serious physical or medical condition” as the “extraordinary and compelling reason[]”

for the relief requested. (Doc. No. 226, p. 1). Defendant has also listed three serious medical

diagnosis; however, other than listing these conditions, Defendant provides no argument or any

statement to describe why his medical conditions support the requested relief. (Doc. No. 226, p.




          Case 3:94-cr-00030-FDW Document 239 Filed 09/21/21 Page 1 of 3
3). Defendant indicates he is currently being provided prescriptions for treatment of his conditions.

(Id. at p. 5). Although Defendant does not mention COVID-19 in his motion, the Government

reports Defendant is fully vaccinated against COVID-19 having received his second dose of the

Pfizier vaccine on April 6, 2021.1 (Doc. No. 237). Notably, since filing the motion, Defendant

has been transferred from FCI Edgefield to a Residential Reentry Management facility in Atlanta.

See https://www.bop.gov/mobile/find_inmate/byname.jsp#inmate_results (visited September 20,

2021).

         After reviewing the record before the Court, the Court concludes that Defendant’s motion

fails to demonstrate extraordinary and compelling circumstances to warrant a reduction. See

Kibble, 992 F.3d at 333-34 (Gregory, C.J., concurring) (recognizing requirement of “fact-intensive

inquiry” that considers “circumstances that, collectively, qualif[y] as extraordinary and

compelling” (citations omitted)). The Court acknowledges the seriousness of Defendant’s asserted

medical conditions, but these conditions do not rise to the level of “extraordinary or compelling”

under this record, particularly where Defendant has not provided any argument as to why he is

entitled to compassionate release and where his motion indicates that he has been receiving regular

medical care and medications for his underlying health conditions. Because Defendant has not

shown extraordinary and compelling reasons to warrant a sentence reduction, his motion is

DENIED. This ruling is WITHOUT PREJUDICE to Defendant’s ability to renew his motion

should he be able to assert extraordinary and compelling reasons for compassionate release from

his current place of incarceration.




1
 The Centers for Disease Control and Prevention have evaluated the “Delta Variant” of COVID-19, and they
explain that the Moderna COVID-19 vaccine that Jenkins received remains “effective.” Centers for Disease Control
and Prevention, Benefits of Getting a COVID-19 Vaccine, (Aug. 16, 2021), https://www.cdc.gov/coronavirus/2019-
ncov/vaccines/vaccine-benefits.html. Furthermore, “Vaccines continue to be highly effective at preventing
hospitalization and death, including against this [Delta] variant.” Id.



          Case 3:94-cr-00030-FDW Document 239 Filed 09/21/21 Page 2 of 3
     IT IS THEREFORE ORDERED that Defendant’s Motion for Compassionate Release

(Doc. No. 226) is DENIED WITHOUT PREJUDICE.

     IT IS SO ORDERED.

                            Signed: September 20, 2021




       Case 3:94-cr-00030-FDW Document 239 Filed 09/21/21 Page 3 of 3
